Citation Nr: 1402111	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-13 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total temporary evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following surgery on September 23, 2009 for service-connected post-operative residuals of a left shoulder strain.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to November 1986, from September 2001 to September 2002, and from October 2002 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Virtual VA claims file has been reviewed.  


FINDINGS OF FACT

1.  The Veteran underwent arthroscopic acromioplasty with bursectomy of the left shoulder on September 23, 2009.

2.  The Veteran's left shoulder surgery did not necessitate at least one month of convalescence, surgery with respect to severe postoperative residuals, or immobilization by cast of one major joint or more.


CONCLUSION OF LAW

The criteria for a temporary total evaluation for convalescence following left shoulder surgery on September 23 , 2009, pursuant to the provisions of 38 C.F.R. § 4.30, have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.30 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Regarding the Veteran's claim, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Indeed, that is the case here, although the Board notes that adequate notice was provided and sufficient evidence was developed in this appeal and that no further development is required.

Temporary Total Evaluation

A temporary total disability rating is for assignment without regard to other provisions of the rating schedule when it is established that treatment for a service-connected disability resulted in surgery necessitating at least one month of convalescence.  

A temporary total rating will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2), or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) (e.g., where there are severe postoperative residuals). 38 C.F.R. § 4.30(b).

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  See 38 C.F.R. § 4.30.  Thereafter, any chronic residual disability is rating under the schedular criteria for the disability.  

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  Temporary total ratings for convalescence are payable from the date of entrance into the hospital, and are awarded after discharge.  38 C.F.R. § 3.401(h) (2) (2013).  

In this case, the Veteran underwent left shoulder surgery, arthroscopic acromioplasty of the left shoulder with extensive bursectomy, on September 23, 2009.   A review of the Veteran's VA surgical and post-surgical treatment records indicates that the Veteran was discharged the same day, with instructions to avoid strenuous activity for 24 hours; the Veteran's left arm was placed in a shoulder immobilizer with a cryocuff.  At the post-operative follow-up on September 28, 2009, the Veteran reported that he no longer utilized the sling immobilizer for his left shoulder; rehabilitation exercises began the same day.  On October 19, 2009, the Veteran was given permission to return to work without restriction.  

After a review of the lay and medical evidence, the Board finds that the weight of the evidence is against the award of a temporary total rating under 38 C.F.R. § 4.30 for left shoulder surgery.   Treatment records following the Veteran's left shoulder surgery do not demonstrate a period of recovery of at least one month; the Veteran was cleared to return to work 27 days after his surgery (September 23 through October 19).  See Felden, 11 Vet. App. at 30.  Moreover, the evidence does not indicate the presence of "severe post-operative residuals" such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement.  The records dated after the surgery document the Veteran's use of a sling on the date of surgery, but that it was discontinued by the first physical therapy session on September 28.  Likewise, VA treatment records documented that his surgical wound healed without complication and that his left shoulder demonstrated continuing improvement with physical therapy exercises, including improved range of motion and decreased pain.  

For those reasons, a temporary total disability rating for convalescence is not warranted.  There is a preponderance of the evidence against the claim, and as such, the benefit-of-the-doubt provisions do not apply.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

A temporary total disability rating under 38 C.F.R. § 4.30 for convalescence following left shoulder surgery on September 23, 2009 is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


